     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 1 of 11




 1 BONNETT, FAIRBOURN, FRIEDMAN
     & BALINT, P.C.
 2 PATRICIA N. SYVERSON (203111)
   600 W. Broadway, Suite 900
 3 San Diego, CA 92101
   Telephone: 619/756-7748
 4 602/274-1199 (fax)
   psyverson@bffb.com
 5 mmuecke@bffb.com
           – and –
 6 ELAINE A. RYAN
   CARRIE A. LALIBERTE
 7 2325 E. Camelback Road, Suite 300
   Phoenix, AZ 85016
 8 Telephone: 602/274-1100
   602/274-1199 (fax)
 9 eryan@bffb.com
   claliberte@bffb.com
10
   Attorneys for Plaintiffs
11
   [Additional counsel appear on signature page.]
12
                                 UNITED STATES DISTRICT COURT
13
                               NORTHERN DISTRICT OF CALIFORNIA
14
                                      SAN FRANCISCO DIVISION
15
   TARA DUGGAN, et al., Individually and on ) Case No. 4:19-cv-02562-WHO
16 Behalf of All Others Similarly Situated,       )
                                                  ) CLASS ACTION
17                                 Plaintiffs,    )
                                                  ) STIPULATION AND ORDER RE:
18         vs.                                    ) DISCOVERY OF ELECTRONICALLY
                                                  ) STORED INFORMATION
19 TRI-UNION SEAFOODS LLC, d/b/a Chicken )
   of the Sea International, Inc., a California   )
20 company,                                       )
                                                  )
21                                 Defendant.     )
                                                  )
22

23

24

25

26

27

28
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 2 of 11




 1          This Stipulation and Order Re: Discovery of Electronically Stored Information will govern

 2 how the parties manage electronic discovery in the above-captioned case.

 3 I.       PRESERVATION
 4          Consistent with the parties’ obligations under Rule 26(f) of the Federal Rules of Civil

 5 Procedure and the Northern District of California’s Guidelines for the Discovery of Electronically

 6 Stored Information and Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored

 7 Information, the parties will meet and confer regarding the scope of preservation, including

 8 custodians, data sources, date ranges, and categories of information that have been or should be

 9 preserved in connection with this litigation.

10 II.      IDENTIFICATION OF RESPONSIVE DOCUMENTS
11          The parties shall meet and confer in an effort to conduct discovery in the most efficient and

12 effective manner. Specifically, the parties will attempt in good faith to come to an agreement on

13 search and culling methods used to identify responsive information. Consistent with the Northern

14 District of California’s Guidelines for the Discovery of Electronically Stored Information and

15 Checklist for Rule 26(f) Meet and Confer Regarding Electronically Stored Information, the parties

16 will meet and confer within a reasonable period of time after entry of this Stipulated Order

17 regarding any proposed limitations on the scope of discovery, including custodians, custodial and

18 non-custodial sources, date ranges, file types, or any additional proposed method to cull documents
19 for review (e.g., search terms, technology-assisted-review, predictive coding). The parties agree

20 that the grounds for objections should be supported by specific information. The parties will not

21 seek Court intervention without first attempting to resolve any disagreements in good faith, based

22 upon all reasonably available information.

23          A.     Sources
24          The parties will meet and confer within a reasonable period of time after entry of this

25 Stipulated Order to disclose and discuss the custodial and non-custodial data sources likely to

26 contain responsive information. The parties retain the right, upon reviewing the initial production

27 of documents, and conducting other investigation and discovery, to request that files from

28
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                    -1-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 3 of 11




 1 additional custodial or non-custodial sources be searched and meet and confer regarding such

 2 request.

 3          B.      Identification of Custodians
 4          In connection with the parties’ meet and confer efforts, the parties shall identify all persons

 5 whose files are likely to contain documents and electronically stored information (“ESI”) relating

 6 to the subject matter of this litigation. This will include a description of the proposed custodians’

 7 job title and brief description of such person’s responsibilities (including dates of employment by

 8 the applicable party). The parties retain the right, upon reviewing the initial production of

 9 documents, and conducting other investigation and discovery, to request that files from additional

10 custodians be searched and meet and confer regarding such requests.

11          C.      Easily Segregable Documents
12          Any known and readily identifiable responsive documents shall be produced (or logged if

13 withheld on privilege) regardless of whether they fall within the parties’ agreed upon search

14 parameters. Documents or categories of documents that are easily identifiable and segregable shall

15 be collected without the use of search terms or other agreed-upon search methodology (e.g.,

16 analytics, predictive coding, technology-assisted-review). Where potentially responsive ESI shall

17 be searched through the use of search terms, the parties agree to follow the process identified below

18 and the parties shall meet and confer regarding any proposed deviation.
19          D.      Search Terms
20          Where the parties agree that potentially responsive ESI shall be searched through the use

21 of search terms, the parties shall use the process identified below. To the extent reasonably

22 possible, search terms will be crafted with input from the custodians in order to identify appropriate

23 nomenclature, code words, etc. The parties will agree on a date for the simultaneous exchange of

24 search terms. The parties will then meet and confer to discuss the proposed search terms and

25 mutually agree on the appropriate search terms to be utilized for the potentially responsive ESI.

26          Upon receipt of the additional search terms, the producing party will provide a search term

27 hit list or hit report after global de-duplication (including the number of documents that hit on each

28 term, the number of unique documents that hit on each term (documents that hit on a particular
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                      -2-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 4 of 11




 1 term and no other term on the list), and the total number of documents that would be returned by

 2 using the proposed search term list, including families). The parties shall meet and confer

 3 regarding the proposed search terms within a reasonable period of time after receipt of the search

 4 term hit list to agree on a set of search terms.

 5          If disputed terms still exist at the end of the meet-and-confer process, the parties will submit

 6 those terms to the Court in the form of a joint discovery letter with a discussion of the relevance

 7 and/or burden associated with those search terms.

 8          E.      Technology-Assisted-Review
 9          No party shall use predictive coding/technology-assisted-review for the purpose of culling

10 the documents to be reviewed or produced without notifying the opposing party prior to use and

11 with ample time to meet and confer in good faith regarding a mutually agreeable protocol for the

12 use of such technologies.

13 III.     PRODUCTION OF HARD COPY DOCUMENTS – FORMAT
14          Hard copy documents should be scanned as single-page, Group IV, 300 DPI TIFF images

15 with an .opt image cross-reference file and a delimited database load file (i.e., .dat). The database

16 load file should contain the following fields: “BEGNO,” “ENDNO,” “PAGES,” “VOLUME” and

17 “CUSTODIAN.” The documents should be logically unitized (i.e., distinct documents shall not

18 be merged into a single record, and single documents shall not be split into multiple records) and
19 be produced in the order in which they are kept in the usual course of business. If an original

20 document contains color, and the color is necessary to understand the meaning or content of the

21 document, the document shall be produced as single-page, 300 DPI JPG images with JPG

22 compression and a high quality setting as to not degrade the original image. Multi-page OCR text

23 for each document should also be provided. The OCR software shall maximize text quality.

24 Settings such as “auto-skewing” and “auto-rotation” should be turned on during the OCR process.

25 IV.      PRODUCTION OF ESI
26          A.      Format
27          The parties will produce ESI in single-page, black and white, TIFF Group IV, 300 DPI

28 TIFF images with the exception of spreadsheet and presentation type files, source code, and audio
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                       -3-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 5 of 11




 1 and video files, which shall be produced in native format. Documents that contain track changes

 2 will be produced in TIFF format initially, and thereafter the parties may request that individual

 3 documents containing track changes be produced in native format as well. Where a document

 4 containing color is produced in Black & White, each party reserves the right to request the

 5 Producing Party to re-produce the original as color image(s), single page, color Joint Photographic

 6 Experts Group (JPEG or JPG) file. Type-2 (24 bit) .TIFF color images are not acceptable. The

 7 parties may separately meet and confer to discuss consistent production of certain types in color

 8 (e.g. PowerPoint presentations, photos, etc.) where those original documents contain color. The

 9 parties are under no obligation to enhance an image beyond how it was kept in the usual course of

10 business. TIFFs/JPGs will show any and all text and images that would be visible to the reader

11 using the native software that created the document. For example, TIFFs/JPGs of e-mail messages

12 should include the BCC line. If the image does not accurately reflect the document as it was kept

13 in the usual course of business, including all comments, edits, tracking, etc., the parties agree to

14 meet and confer in good faith on production format options.

15          If a document is produced in native format, a single-page Bates stamped image slip sheet

16 stating the document has been produced in native format should be provided, with the exception

17 of PowerPoint presentations. PowerPoint documents should be produced in native format along

18 with single-page, 300 DPI TIFF/JPG images which display both the slide and speaker’s notes.
19 Each native file should be named according to the Bates number it has been assigned and should

20 be linked directly to its corresponding record in the load file using the NATIVELINK field. To

21 the extent that either party believes that specific documents or classes of documents, not already

22 identified within this protocol, should be produced in native format, the parties agree to meet and

23 confer in good faith.

24          B.     De-Duplication
25          Each party shall remove exact duplicate documents based on MD5 or SHA-1 hash values,

26 at the family level. Attachments should not be eliminated as duplicates for purposes of production,

27 unless the parent e-mail and all attachments are also duplicates. The parties agree that an e-mail

28 that includes content in the BCC or other blind copy field shall not be treated as a duplicate of an
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                  -4-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 6 of 11




 1 e-mail that does not include content in those fields, even if all remaining content in the e-mail is

 2 identical. The use of email threading to limit the review of documents to “inclusive” email families

 3 is acceptable, however, every responsive email that is part of an email thread will be produced

 4 separately, including the responsive emails that are not inclusive and that may not have been

 5 separately reviewed. Inclusive emails refer to an email that contains unique content not included

 6 in any other email, and thus, must be reviewed. An email with no replies or forwards is inclusive

 7 by this definition. The last email in a thread is inclusive by this definition. An email anywhere in

 8 the thread containing unique attachment(s) is inclusive by this definition. The application of an

 9 email threading must include the entire document population with Search Terms hits including

10 families. Where any inclusive email is withheld due to privilege, all efforts must be made to review

11 and produce any non-inclusive, earlier-in-time emails from within the same email thread to ensure

12 all non-privileged communications are produced. De-duplication will be done across the entire

13 collection (global de-duplication) and the CUSTODIAN field will list each custodian, separated

14 by a semicolon, who was a source of that document and the FILEPATH field will list each file

15 path, separated by a semicolon, that was a source of that document. Should the CUSTODIAN or

16 FILEPATH metadata fields produced become outdated due to rolling productions, an overlay file

17 providing all the custodians and file paths for the affected documents will be produced prior to

18 substantial completion of the document production.
19          C.     Metadata
20          All ESI will be produced with a delimited, database load file that contains the metadata

21 fields listed in Table 1, attached hereto. The metadata produced should have the correct encoding

22 to enable preservation of the documents’ original language.

23          For ESI other than e-mail and e-docs that do not conform to the metadata listed in Table
24 1, such as text messages, Instant Bloomberg, iMessage, Google Chat, Yammer, Slack, etc., the

25 parties will meet and confer as to the appropriate metadata fields to be produced.

26          D.     Embedded Objects
27          Embedded files shall be produced as attachments to the document that contained the

28 embedded file, with the parent/child relationship preserved. The embedded files will be marked
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                  -5-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 7 of 11




 1 with a “YES” in the load file under the “Is Embedded” metadata field. The parties agree logos

 2 need not be extracted as separate documents.

 3          E.     Attachments
 4          The parties agree that if any part of an e-mail or its attachments is responsive, the entire

 5 e-mail and attachments will be produced, and that if any part of an e-mail or its attachments is

 6 privileged, the entire e-mail and attachments will be redacted where appropriate or withheld on

 7 the basis of privilege pursuant to a case-by-case privilege analysis. The parties will meet and

 8 confer about whether there is an appropriate basis for withholding a family document for any

 9 reason other than attorney-client or work product privilege. Where feasible, the attachments will

10 be produced sequentially after the parent e-mail.

11          The parties shall use their best efforts to collect and produce documents that are links in

12 e-mails, including, but not limited to, Google G Suite, Microsoft O365, etc. Documents extracted

13 from links shall be populated with the BegAttach and EndAttach metadata fields to show the

14 family relationship.

15          F.     Compressed Files Types
16          Compressed file types (e.g., .ZIP, .RAR, .CAB, .Z) should be decompressed so that the

17 lowest level document or file is extracted.

18          G.     Structured Data
19          To the extent a response to discovery requires production of electronic information stored

20 in a database, the parties will meet and confer regarding methods of production. The parties will

21 consider whether all relevant information may be provided by querying the database for

22 discoverable information and generating a report in a reasonably usable and exportable electronic

23 file.

24          H.     Encryption
25          To maximize the security of information in transit, any media on which documents are

26 produced may be encrypted. In such cases, the producing party shall transmit the encryption key

27 or password to the receiving party, under separate cover, contemporaneously with sending the

28 encrypted media.
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                   -6-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 8 of 11




 1          I.      Redactions
 2          If documents that the parties have agreed to produce in native format need to be redacted,

 3 the parties will meet and confer regarding how to implement redactions while ensuring that proper

 4 formatting and usability are maintained.

 5 V.       DOCUMENTS PROTECTED FROM DISCOVERY.
 6          A.      Pursuant to Fed. R. Evid. 502(d), the production of a privileged or work-product-
 7 protected document, whether inadvertent or otherwise, is not a waiver of privilege or protection

 8 from discovery in this case or in any other federal or state proceeding. For example, the mere

 9 production of privileged or work-product-protected documents in this case as part of a mass

10 production is not itself a waiver in this case or in any other federal or state proceeding. Once a

11 document is used in the litigation (e.g. used in a deposition, briefing, expert reports), the producing

12 party must notify the receiving party of its intention to claw back a privileged document within

13 twenty-one (21) days of use or the protection of Rule 502(d) is lost as to that document.

14          B.      Communications involving in-house litigation counsel and trial counsel that post-
15 date the filing of the complaint need not be placed on a privilege log.

16 VI.      MODIFICATION
17          This Stipulated Order may be modified by a Stipulated Order of the parties or by the

18 Court for good cause shown.
19

20          IT IS SO STIPULATED through Counsel of Record

21 AGREED TO BY:

22    DATED: July __, 2020                          ROBBINS GELLER RUDMAN
                                                     & DOWD LLP
23                                                  STUART A. DAVIDSON (pro hac vice)
                                                    CHRISTOPHER C. GOLD (pro hac vice)
24                                                  DOROTHY P. ANTULLIS (pro hac vice)
                                                    BRADLEY M. BEALL (pro hac vice)
25

26

27                                                                  Stuart A. Davidson

28
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO                     -7-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 9 of 11




 1
                                            120 East Palmetto Park Road, Suite 500
 2                                          Boca Raton, FL 33432
                                            Telephone: 561/750-3000
 3                                          561/750-3364 (fax)
                                            sdavidson@rgrdlaw.com
 4                                          cgold@rgrdlaw.com
                                            dantullis@rgrdlaw.com
 5                                          bbeall@rgrdlaw.com

 6                                          BONNETT, FAIRBOURN, FRIEDMAN
                                              & BALINT, P.C.
 7                                          PATRICIA N. SYVERSON (203111)
                                            600 W. Broadway, Suite 900
 8                                          San Diego, CA 92101
                                            Telephone: 619/798-4593
 9                                          psyverson@bffb.com

10                                          BONNETT, FAIRBOURN, FRIEDMAN
                                              & BALINT, P.C.
11                                          Elaine A. Ryan (pro hac vice)
                                            Carrie A. Laliberte (pro hac vice)
12
                                            2325 E. Camelback Rd., Suite 300
13                                          Phoenix, AZ 85016
                                            Telephone: 602/274-1100
14                                          eryan@bffb.com
                                            claliberte@bffb.com
15
                                            GOLDMAN SCARLATO & PENNY P.C.
16                                          BRIAN D. PENNY (pro hac vice)
                                            8 Tower Bridge, Suite 1025
17                                          161 Washington Street
                                            Conshohocken, PA 19428
18                                          Telephone: 484/342-0700
                                            penny@lawgsp.com
19
                                            ZAREMBA BROWN PLLC
20                                          BRIAN M. BROWN (pro hac vice)
                                            40 Wall Street, 52nd Floor
21                                          New York, NY 10005
                                            Telephone: 212/380-6700
22                                          bbrown@zarembabrown.com
23                                          Attorneys for Plaintiffs
24

25               14 2020
     DATED: July __,                        PARKS & SOLAR, LLP
                                            ROBERT J. PARKS
26

27

28                                                            Robert J. Parks
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO   -8-
     Case 3:19-cv-02562-WHO Document 78 Filed 07/20/20 Page 10 of 11




 1
                                            501 West Broadway, Suite 1540
 2                                          San Diego, CA 92101
                                            Telephone: 619/501-2700
 3                                          rparks@parksandsolar.com
 4                                          VENABLE, LLP
                                            WILLIAM M. SLOAN
 5                                          101 California Street, Suite 3800
                                            San Francisco, CA 94111
 6                                          Telephone: 415/653-3750
                                            WMSloan@venable.com
 7
                                            Attorneys for Defendant
 8
              PURSUANT TO STIPULATION, IT IS SO ORDERED.
 9
     Dated:    July 20, 2020               _________________________________________
10                                         Hon. William H. Orrick
                                           United States District Judge
11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
     STIPULATION AND ORDER RE: DISCOVERY OF ELECTRONICALLY STORED INFORMATION
                                                        Case No. 4:19-cv-02562-WHO   -9-
                                                                                                               1
                         Case 3:19-cv-02562-WHOTABLE 1: METADATA
                                                 Document    78 FIELDS
                                                                 Filed 07/20/20 Page 11 of 11


            Field Name      Example / Format                                                     Description
    BEGNO                   ABC0000001 (Unique ID)                                               The Document ID number associated with the first page of a document.

    ENDNO                   ABC0000003 (Unique ID)                                               The Document ID number associated with the last page of a document.

    BEGATTACH               ABC0000001 (Unique ID Parent-Child Relationships)                    The Document ID number associated with the first page of the parent document.

    ENDATTACH               ABC0000008 (Unique ID Parent-Child Relationships)                    The Document associated with the last page of the last attachment.

    VOLUME                  VOL001                                                               The name of CD, DVD or Hard Drive.

    RECORDTYPE              Options: eMail, Attachment, Scanned Doc, eFile                       The record type of a document.

    SENTDATE                MM/DD/YYYY                                                           The date the e-mail or calendar entry was sent.

    SENTTIME                HH:MM                                                                The time the e-mail or calendar entry was sent.

    RECEIVEDDATE            MM/DD/YYYY                                                           The date the document was received.

    RECEIVEDTIME            HH:MM                                                                The time the document was received.

    CREATEDATE              MM/DD/YYYY                                                           The date the document was created.

    CREATETIME              HH:MM                                                                The time the document was created.

    LASTMODDATE             MM/DD/YYYY                                                           The date the document was last modified.

    LASTMODTIME             HH:MM                                                                The time the document was last modified.

    MEETING START DATE      MM/DD/YYYY                                                           Start date of calendar entry

    MEETING START TIME      HH:MM                                                                Start time of calendar entry

    MEETING END DATE        MM/DD/YYYY                                                           End date of calendar entry

    MEETING END TIME        HH:MM                                                                End time of calendar entry

    FILEPATH                i.e. /JsmithPC/Users/Jsmith/Desktop                                  The file path from the location in which the document was stored in the usual
                                                                                                 course of business. This field should be populated for both e-mail and e-files.
    FILEPATH-DUP            i.e. /JSmith.pst/Inbox                                               The file paths from the locations in which the duplicate documents were stored in
                                 /Network Share/Accounting/…                                     the usual course of business. This field should be populated for both e-mail and e-
                                 /TJohnsonPC/Users/TJohnson/My Documents/...                     files and separated by semicolons.
    AUTHOR                  jsmith                                                               The author of a document from extracted metadata.

    LASTEDITEDBY            jsmith                                                               The name of the last person to edit the document from extracted metadata.

    FROM                    Joe Smith <jsmith@email.com>                                         The display name and e-mail address of the author of an e-mail/calendar item.
                                                                                                 An e-mail address should always be provided.

    TO                      Joe Smith <jsmith@email.com>; tjones@email.com                       The display name and e-mail address of the recipient(s) of an e-mail/calendar item.
                                                                                                 An e-mail address should always be provided for every e-mail if a recipient existed.

    CC                      Joe Smith <jsmith@email.com>; tjones@email.com                       The display name and e-mail of the copyee(s) of an e-mail/calendar item. An e-
                                                                                                 mail address should always be provided for every e-mail if a copyee existed.

    BCC                     Joe Smith <jsmith@email.com>; tjones@email.com                       The display name and e-mail of the blind copyee(s) of an e-mail or calendar item.
                                                                                                 An e-mail address should always be provided for every e-mail if a blind copyee
                                                                                                 existed.
    SUBJECT                                                                                      The subject line of the e-mail/calendar item.

    MESSAGE TYPE            Appointment, Contact, Task, Distribution List, Message, etc.         An indication of the email system message type.


    IMPORTANCE              Normal, Low, High                                                    E-mail Importance Flag

    TITLE                                                                                        The extracted document title of a document.

    CUSTODIAN-ALL           Smith, Joe; Doe, Jane                                                All of the custodians of a document from which the document originated,
                                                                                                 separated by semicolons.
    SOURCE                  Computer, Mobile Phone, Email, Network Share, Database Name,         The source from which the document was collected.
                            etc.
    ATTACH COUNT            Numeric                                                              The number of attachments to a document.

    FILEEXT                 XLS                                                                  The file extension of a document.
    FILENAME                Document Name.xls                                                    The file name of a document.

    FILESIZE                Numeric                                                              The file size of a document (including embedded attachments).

    TRACK CHANGES           Yes or No                                                             The yes/no indicator of whether tracked changes exist in the file.

    IS EMBEDDED             Yes or No                                                            The yes/no indicator of whether a file is embedded in another document.

    HASH                                                                                         The MD5 or SHA-1 Hash value or "de-duplication key" assigned to a document. The
                                                                                                 same hash method (MD5 or SHA-1) should be used throughout production.
    CONVERSATION INDEX                                                                           ID used to tie together e-mail threads.
    REDACTED                Yes or Blank                                                         If a document contains a redaction, this field will display 'Yes'.
    TIMEZONE                PST, CST, EST, etc                                                   The time zone the document was processed in. NOTE: This should be the time zone
    PROCESSED                                                                                    where the documents were located at time of collection.
    NATIVELINK              D:\NATIVES\ABC000001.xls                                             The full path to a native copy of a document.

                            D:\TEXT\ABC000001.txt                                                The path to the full extracted text of the document. There should be a folder on
                                                                                                 the deliverable, containing a separate text file per document. These text files
                                                                                                 should be named with their corresponding bates numbers. Note: E-mails should
    FULLTEXT
                                                                                                 include header information: author, recipient, cc, bcc, date, subject, etc. If the
                                                                                                 attachment or e-file does not extract any text, then OCR for the document should
                                                                                                 be provided.
1
 For ESI other than email and e-docs that do not conform to the metadata listed here, such as text messages, Instant Bloomberg, iMessage, Google Chat, Yammer, Slack, etc., the
parties will meet and confer as to the appropriate metadata fields to be produced.
